Exhibit 10.1
 
EXECUTION VERSION
 
FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), is made and entered
into as of December 14, 2016, by and among INTERSECTIONS INC., a Delaware
corporation ("Intersections" or the "Borrower Representative"), INTERSECTIONS
ENTERPRISES INC., a Delaware corporation ("Enterprises"), INTERSECTIONS HOLDINGS
INC., a Delaware corporation ("Holdings"), IISI INSURANCE SERVICES INC., an
Illinois corporation formerly known as IISI Inc. and Intersections Insurance
Services Inc. ("IISI"), CAPTIRA ANALYTICAL, LLC, a Delaware limited liability
company ("Captira"), I4C INNOVATIONS INC., a Delaware corporation ("i4c" and
together with Intersections, Enterprises, Holdings, IISI, and Captira, each
individually, a "Borrower" and collectively, the "Borrowers"), CRYSTAL FINANCIAL
SPV LLC, a Delaware limited liability company (a "Term Lender"), CRYSTAL
FINANCIAL LLC, a Delaware limited liability company, as administrative agent for
the Secured Parties (in such capacity, together with its successors and assigns,
the "Administrative Agent").
W I T N E S S E T H:
WHEREAS, the Borrowers, the other Credit Parties party thereto from time to
time, the Term Lenders and the Administrative Agent are parties to that certain
Credit Agreement dated as of March 21, 2016 (as may amended, amended and
restated, refinanced, replaced, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"; capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Term Lenders have made certain term loans and
other financial accommodations available to the Borrowers upon the terms and
conditions set forth therein;
WHEREAS, the Borrower Representative has informed the Administrative Agent of
its intention to conduct an orderly sale, wind-down, liquidation or dissolution
of i4c, IISI and Captira;
 WHEREAS, in order to consummate such a sale, wind-down, liquidation or
dissolution, the Borrowers have requested, among other things, that certain
provisions of the Credit agreement be amended; and
WHEREAS, the Administrative Agent and the Term Lenders are willing to amend
certain provisions of the Credit Agreement subject to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Credit Parties, the
Administrative Agent and the Term Lenders party hereto do hereby agree as
follows:
1.            Amendments to the Credit Agreement. Subject to and upon the
satisfaction of the conditions set forth in Section 2 hereof on the First
Amendment Effective Date (as defined below), and as of the First Amendment
Effective Date, the Credit Agreement (including the schedules and exhibits
thereto) is hereby amended as set forth on Exhibit A attached hereto, such that
stricken text (indicated textually in the same manner as the following example: 
stricken text or stricken text) shall be deemed to be deleted therefrom and all
newly inserted double-underlined text (indicated textually in the same manner as
the following example:  double-underlined text or double-underlined text) and
any formatting changes shall be deemed to be inserted. In addition, as of the
First Amendment Effective Date, Exhibit C (Form of Compliance Certificate) to
the Credit Agreement shall be replaced by the Form of Compliance Certificate
attached hereto as Exhibit B.
2.            Conditions Precedent to Effectiveness of this Amendment.  This
Amendment shall become effective as of the date upon which each of the following
conditions has been satisfied in full in the Administrative Agent's sole
discretion (such date, the "First Amendment Effective Date"):
(a)            the Administrative Agent shall have received one or more
counterparts of this Amendment duly executed and delivered by the Borrowers and
the Term Lenders;


(b)            Borrowers shall have paid to Agent, for the ratable benefit of
each of the Term Lenders signatory to this Amendment, an amendment fee in an
aggregate amount equal to $100,000, which shall be fully earned, due and payable
on the date hereof; and


(c)            the Administrative Agent and Term Lenders shall have received
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or Term Lenders reasonably may require, each in form and
substance reasonably satisfactory to the Administrative Agent and Term Lenders.
3.            Consent to Sale of Assets. Subject to and upon the terms contained
within the Credit Agreement, as amended by this Amendment, the Administrative
Agent and the Required Lenders consent to the sale of Capital Stock, wind-down
or other disposition of all of the assets of i4c, Captira, Holdings, and the
Habits at Work Business in one or a series of related transactions and the
dissolution of i4c, Captira, and Holdings; provided, that each such transaction
constitutes a Wind-Down Event.
4.            Confirmation Regarding Post-Closing Obligations.  The
Administrative Agent confirms that the Credit Parties have complied with each of
the covenants contained, as of the Closing Date, in Schedule 6.18 on or before
the time periods prescribed therein or such compliance has been waived by the
Administrative Agent.
5.            Representations And Warranties.  Each Borrower and each other
Credit Party hereby represent and warrant to the Administrative Agent and the
Term Lenders as follows:
(a)            The execution, delivery and performance by each Credit Party of
this Amendment and the performance by such Credit Party of its obligations and
agreements under this Amendment and the Credit Agreement, as amended hereby,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such Credit
Party's certificate or articles of incorporation (or equivalent thereof), (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (A) any material
Contractual Obligation (other than the creation of Liens under the Loan
Documents) to which such Credit Party is a party or affecting such Credit Party
or the properties of such Credit Party or any of its Subsidiaries or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Credit Party or its property is subject; or (iii) violate
any Law, except to the extent that any such violation, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
(b)            This Amendment has been duly executed and delivered by such
Credit Party.  Each of this Amendment and the Credit Agreement, as amended
hereby, constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles, whether
enforcement is sought by a proceeding in equity or at law.
(c)            No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority is required in
connection with the execution, delivery or performance by any Credit Party of
this Amendment or the Credit Agreement as amended hereby.
(d)            Each of the representations and warranties of the Borrowers and
each other Credit Party contained in the Loan Documents is true and correct in
all material respects (but without any duplication of any materiality
qualifications) on and as of the First Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (but
without any duplication of any materiality qualifications) as of such earlier
date.
(e)            No Default or Event of Default exists, and after giving effect to
this Amendment, no Default or Event of Default shall exist or arise therefrom.
6.            Release.  As a material inducement to the Administrative Agent and
each Term Lender entering into this Amendment, which is to the direct advantage
and benefit of the Borrowers and the other Credit Parties, each Credit Party,
for itself and its respective Affiliates, does hereby release, waive,
relinquish, acquit, satisfy and forever discharge the Administrative Agent and
each Term Lender, and each other Secured Party and all of the respective past,
present and future officers, directors, employees, agents, attorneys,
representatives, participants, heirs, Affiliates, successors and assigns of each
such Person (collectively the "Discharged Parties" and each a "Discharged
Party"), from any and all manner of debts, warranties, representations,
covenants, promises, contracts, controversies, agreements, liabilities, costs,
losses, deficiencies, diminution in value, disbursements, obligations, expenses,
damages, judgments, executions, actions, suits, claims, counterclaims, demands,
defenses, setoffs, objections, adverse consequences, amounts paid in
settlement,  and causes of action of any nature whatsoever, whether at law or in
equity or otherwise, either now accrued or hereafter maturing and whether known
or unknown, fixed or contingent, direct or indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, which such Credit
Party or such Affiliate now has or hereafter can, shall or may have by reason of
any matter, cause, thing or event occurring on or prior to the First Amendment
Effective Date arising out of, in connection with or relating to (a) the
Obligations, including, but not limited to, the administration or funding
thereof, (b) any of the Loan Documents or the indebtedness evidenced and secured
thereby, and (c) any other agreement or transaction between any Credit Party or
Affiliate and any Discharged Party relating to or in connection with the Loan
Documents or the transactions contemplated therein, except that this Section 6
shall not waive or release any of the Term Lenders', the Administrative Agent's,
or any other Discharged Party's contractual obligations under the Credit
Agreement or any of the other Loan Documents.
7.            Reaffirmation and Confirmation.  The Credit Parties hereby (a)
acknowledge and reaffirm their respective obligations as set forth in each Loan
Document (as amended or otherwise modified by this Amendment), (b) agree to
continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations applicable to them set forth
in each Loan Document (as amended or otherwise modified by this Amendment),
which remain in full force and effect, and (c) confirm, ratify and reaffirm that
(i) the guarantees and indemnities given by them or any other Credit Party
pursuant to the Credit Agreement and/or any other Loan Documents continue in
full force and effect, following and notwithstanding, the amendments thereto
pursuant to this Amendment; and (ii) the security interest granted to the
Administrative Agent, for the benefit of each Secured Party, pursuant to the
Loan Documents in all of their right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of the Administrative Agent, for the
benefit of each Secured Party, with the same force, effect and priority in
effect immediately prior to entering into this Amendment.
8.            Estoppel. To induce the Administrative Agent and the Term Lenders
to enter into this Amendment, each Credit Party hereby acknowledges and agrees
that, after giving effect to this Amendment, as of the date hereof, to the
knowledge of each Credit Party, there exists no right of offset, defense,
counterclaim or objection in favor of such Credit Party as against the
Administrative Agent or any Term Lender with respect to the Obligations.
9.            Provisions Of General Application.
(a)            Effect of this Amendment.  Except as set forth in Section 1 and
Section 3 of this Amendment, no other changes, modifications, waivers or
forbearances to the Loan Documents are intended or implied and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the Fourth Amendment Effective Date.  To
the extent of conflict between the terms of this Amendment and the other Loan
Documents, the terms of this Amendment shall govern and control.  The Credit
Agreement and this Amendment shall be read and construed as one agreement.
(b)            Binding Effect.  This Amendment shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
(c)            Survival of Representations and Warranties.  All representations
and warranties made in this Amendment or any other document furnished in
connection with this Amendment shall survive the execution and delivery of this
Amendment and the other documents, and no investigation by the Administrative
Agent or any Term Lender or any closing shall affect the representations and
warranties or the right of the Administrative Agent and the Term Lenders to rely
upon them.
(d)            Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
(e)            Reviewed by Attorneys.  Each Credit Party represents and warrants
to the Administrative Agent and the Term Lenders that it (i) understands fully
the terms of this Amendment and the consequences of the execution and delivery
of this Amendment, (ii) has been afforded an opportunity to have this Amendment
reviewed by, and to discuss this Amendment and each other document executed in
connection herewith with, such attorneys and other persons as such Credit Party
may wish, and (iii) has entered into this Amendment and executed and delivered
all documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person.  The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Amendment and the other documents executed pursuant hereto or in
connection herewith.
(f)            Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE
LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401 and §5-1402)).
(g)            Counterparts.  This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or electronic imaging
means shall be as effective as delivery of a manually executed counterpart
hereof.
(h)            Entire Agreement.  The Credit Agreement as modified by this
Amendment embodies the entire agreement between the parties hereto relating to
the subject matter hereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter hereof.
[Signature Pages Follow]
 
IN WITNESS WHEREOF, the Borrowers have caused this Amendment to be duly executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 
BORROWERS:
     
INTERSECTIONS INC., a Delaware corporation, as the Borrower Representative
         
By:
 /s/ Ronald L. Barden  
Name:
Ronald L. Barden   
Title:
Chief Financial Officer




 
INTERSECTIONS ENTERPRISES INC., a Delaware corporation, as a Borrower
         
By:
/s/ Ronald L. Barden  
Name:
Ronald L. Barden  
Title:
Chief Financial Officer




 
INTERSECTIONS HOLDINGS INC., a Delaware corporation, as a Borrower
         
By:
 /s/ Ronald L. Barden  
Name:
Ronald L. Barden  
Title:
Chief Financial Officer




 
IISI INSURANCE SERVICES INC., an Illinois corporation, as a Borrower
         
By:
 /s/ Ronald L. Barden  
Name:
Ronald L. Barden  
Title:
Chief Financial Officer




 
CAPTIRA ANALYTICAL, LLC, a Delaware limited liability company, as a Borrower
         
By:
 /s/ Ronald L. Barden  
Name:
Ronald L. Barden  
Title:
Chief Financial Officer




 
I4C INNOVATIONS INC., a Delaware corporation, as a Borrower
         
By:
 /s/ Ronald L. Barden  
Name:
Ronald L. Barden  
Title:
Chief Financial Officer






 
ADMINISTRATIVE AGENT:
     
CRYSTAL FINANCIAL LLC, as Administrative Agent
         
By:
/s/ Rebecca E. Tarby  
Name:
Rebecca E. Tarby
 
Title:
Managing Director






 
TERM LENDERS:
     
CRYSTAL FINANCIAL SPV LLC, as a Term Lender
         
By:
/s/ Rebecca E. Tarby  
Name:
Rebecca E. Tarby  
Title:
Managing Director

 
[Crystal/INTX - Signature Page to First Amendment to Credit Agreement]

 


EXHIBIT A


AMENDMENTS TO CREDIT AGREEMENT


Please see attached.


EXHIBIT B


AMENDED FORM OF COMPLIANCE CERTIFICATE


Please see attached.

